    Case 5:19-cv-00484 Document 24 Filed 11/08/19 Page 1 of 3 PageID #: 509



                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     BECKLEY DIVISION

____________________________________
                                    )
CATHY L. HAGER,                     )                CIVIL ACTION NO: 5:19-CV-00484
                                    )
on behalf of herself and all        )
others similarly situated,          )
                                    )
        Plaintiff,                  )
                                    )
        v.                          )
                                    )
OMNICARE, INC.                      )
                                    )
        Defendant.                  )
____________________________________)


                    PLAINTIFF’S MEMORANDUM IN OPPOSITION TO
                    DEFENDANT’S MOTION FOR PROTECTIVE ORDER

       The Court imposed a deadline of October 31, 2019 for initial disclosures pursuant to Fed.

R. Civ. P. 26(a)(1). ECF No. 12. Defendant Omnicare, Inc. (“Omnicare” or “Defendant”) moved

for a protective order on October 28, 2019 and asked the Court to relieve Omnicare of its obligation

to make such disclosures unless and until the Court issued an order denying Omnicare’s

previously-filed motion to dismiss. ECF No. 21. Plaintiff opposes Omnicare’s request for

protective order.

       As Plaintiff explained in her brief opposing Omnicare’s motion to dismiss, Omnicare’s

arguments for dismissal are entirely without merit. ECF No. 17. This Court may, and should,

exercise jurisdiction over Omnicare in this case. Accordingly, Omnicare’s motion for protective

order should also be denied.




                                                 1
    Case 5:19-cv-00484 Document 24 Filed 11/08/19 Page 2 of 3 PageID #: 510



       Furthermore, Omnicare did not make any Rule 26(a)(1) disclosures by the October 31

deadline. Nor has it made any such disclosures to date. Omnicare has no justification for this

unilateral refusal to comply with the Rule 26(a)(1) disclosure deadline. Rule 26(a)(1) states that

such disclosures “must” be made unless “otherwise stipulated or ordered by the court.” Plaintiffs

have agreed to no such stipulation, and the Court has not entered any order relieving Omnicare of

its filing obligation. Accordingly, Plaintiffs respectfully ask the Court to deny Omnicare’s motion

for protective order and to require Omnicare to immediately issue its Rule 26(a)(1) initial

disclosures.




Date: November 8, 2019                       Respectfully submitted,

                                             CATHY L. HAGER, on behalf of herself and others
                                             similarly situated,
                                             By her attorneys,

                                             /s/ _Harold L. Lichten______________
                                             Harold L. Lichten, admitted pro hac vice
                                             Zachary L. Rubin, admitted pro hac vice
                                             LICHTEN & LISS-RIORDAN, P.C.
                                             729 Boylston St., Suite 2000
                                             Boston, MA 02116
                                             (617) 994-5800
                                             hlichten@llrlaw.com
                                             zrubin@llrlaw.com


                                             Thomas R. Goodwin (WV Bar No. 1435)
                                             Susan C. Wittemeier (WV Bar No. 4104)
                                             W. Jeffrey Vollmer (WV Bar No. 10277)
                                             Goodwin & Goodwin, LLP
                                             300 Summers Street, Suite 1500
                                             Charleston, WV 25301
                                             (304) 346-7000
                                             trg@goodwingoodwin.com
                                             scw@goodwingoodwin.com
                                             wjv@goodwingoodwin.com
                                                2
    Case 5:19-cv-00484 Document 24 Filed 11/08/19 Page 3 of 3 PageID #: 511




                              CERTIFICATE OF SERVICE


       I hereby certify that a copy of the foregoing document was served via CM-ECF on

November 8, 2019, on counsel for Defendant:

              Ashley C. Pack (WVSB No. 10477)
              Anna M. Dailey (WVSB No. 4525)
              Dinsmore & Shohl LLP
              707 Virginia St., East; Suite 1300
              Charleston, WV 25301

              Nancy E. Rafuse, Esq.
              James J. Swartz, Jr. Esq.
              J. Stanton Hill, Esq.
              Andrew M. McKinley, Esq.
              Seyfarth Shaw LLP
              1075 Peachtree Street, NE; Suite 2500
              Atlanta, GA 30309



                                          /s/ _Harold L. Lichten______________
                                               Harold L. Lichten




                                              3
